PER CURIAM.
Petitioner seeks relief by writ of certiora-ri from an order of the Circuit Court of Dade County, dismissing its complaint against defendants/respondents for failure to attach to the complaint evidence of compliance with conditions precedent referred to in the insurance policy attached to the complaint. The evidence required was proof of loss statement and evidence of arbitration of the issues in controversy. We hold that petitioner is entitled to the relief sought as the complaint reveals the petitioner generally pled its compliance with all conditions precedent. Therefore, certiorari is granted and the order under review is quashed. See Fla.R.Civ.P. 1.120(c).
It is so ordered.